DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 7/27/2021 which amended claims 1, 4, and 15. Claims 1, 2, 4-9, and 15-17 are currently pending.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2021 has been entered.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Izikson et al. (US PGPub 2008/0286885, Izikson hereinafter) in view of Weiss (US PGPub 2008/0002213) and in view of Seligson et al. (US PGPub 2004/0040003).
Regarding claim 1, Izikson discloses a process control method utilizing a metrology target on a wafer in lithographic preparation, the metrology target comprising a previous layer (Figs. 1, 2, 4-8, paras. [0035]-[0036], [0054]-[0055], [0116], [0122]-[0129], [0146]-[0151], [0165]-[0175], one or more parameters of the lithographic patterning process is altered based on modeling from measured metrology data of the wafer), the process control method comprising:
deriving metrology measurements from the metrology target at the previous layer directly following production thereof and prior to production of a current layer that includes metrology target (Figs. 5, 7-8, paras. [0034], [0035], [0036], [0146]-[0151], [0165]-[0168], a metrology step after a previous lithography process measures the stress or topography of the patterned wafer, and the metrology measurement data is used in a feedforward loop to determine feedforward correction for current layer wafer patterning by simulating or estimating the effects of the deformation on the design pattern of the wafer), 

Weiss discloses a metrology target comprising periodic structures and deriving measurements from the periodic structures, wherein at least some of the periodic structures in the current layer are directly over the periodic structures in the previous layer in a grating-over-grating arrangement (Figs. 3A-E, 6, paras. [0032]-[0033], [0042], [0063]-[0075], stacked grating 330 is formed of periodic grating patterns 310 and 320 forming the metrology target to determine alignment. Grating pattern 310 is formed in a first layer, and grating pattern 320 is arranged in the layer above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a metrology target comprising periodic structures and deriving measurements from the periodic structures, wherein at least some of the periodic structures in the current layer are directly over the periodic structures in the previous layer in a grating-over-grating arrangement as taught by Weiss as the metrology target in the process control method as taught by Izikson since including a metrology target comprising periodic structures and deriving measurements from the periodic structures, wherein at least some of the periodic structures in the current layer are directly over the periodic structures in the previous layer in a grating-over-grating arrangement is commonly used to increase diffraction efficiency while selecting a metrology target design that complies with the needs of the alignment measurement tools as well as density requirements for the process layers (Weiss, paras. [0063]-[0064], [0066], [0098]).  
Although Izikson as modified by Weiss discloses deriving metrology measurements from the periodic structures at the previous layer and prior to the production of the periodic structures at the current layer (Izikson, Figs. 5, 7-8, paras. [0034], [0035], [0036], [0146]-[0151], [0165]-[0168], a metrology step after a previous lithography process measures the stress or topography of the patterned wafer, and the metrology measurement data is used in a feedforward loop to determine feedforward correction for current layer wafer patterning by simulating or estimating the effects of the deformation on the design pattern of the wafer), Izikson as modified by Weiss does not appear to explicitly describe deriving metrology measurements from the periodic structures at the previous layer after an etch stage is applied thereto, and prior to the production of the periodic structures at the current layer, wherein the metrology measurements from before and after the etch stage are used to generate derived metrology measurements. 
Seligson discloses deriving metrology measurements from the periodic structures at the previous layer after an etch stage is applied thereto, and prior to the production of the periodic structures at the current layer, wherein the metrology measurements from before and after the etch stage are used to generate derived metrology measurements (Figs. 1, 11, 12A-B, 14, paras. [0012], [0091], [0093], [0097], [0100]-[0103], [0113], a development inspection/final inspection (DI/FI) bias value is predicted using metrology measurements after lithography and subsequent development and metrology measurements after etch processing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included deriving metrology measurements from the periodic structures at the previous layer after an etch stage is applied thereto, and prior to the production of the periodic structures at the current layer, wherein the metrology measurements from before and after the etch stage are used to generate derived metrology measurements as taught by Seligson prior to the production of the periodic structures at the current layer in the process control method as taught by Izikson as modified by Weiss since including deriving metrology measurements from the periodic structures at the previous layer after an etch stage is applied thereto, and prior to the production of the periodic structures at the current layer, wherein the metrology measurements from before and after the etch stage are used to generate derived metrology measurements is commonly used to adjust the metrology error by taking systematic and noise contributions into account to improve measurement reliability and lithography system control (Seligson, paras. [0003]-[0006], [0012], [0100]). 
Regarding claim 5, Izikson as modified by Weiss in view of Seligson discloses wherein the metrology target is an imaging target (Izikson, Figs. 5, 7, and 8, paras. paras. [0034]-[0036], [0116], [0122]-[0129], [0148]-[0151], [0165]-[0175], a metrology system as depicted in Fig. 5 performs stress or topography metrology using a metrology tool). 
Regarding claim 15, Izikson discloses a production system (Figs. 1, 2, 4-8, paras. [0035]-[0036], [0054]-[0055], [0116], [0122]-[0129], [0146]-[0151], [0165]-[0175], one or more parameters of the lithographic patterning process is altered based on modeling from measured metrology data of the wafer) comprising:
at least one lithography tool configured to prepare a wafer by producing layers thereof (Figs. 6, 7, 8, paras. [0160], [0165], [0166], [0173], [0174], [0176], a patterning tool patterns the wafer),
a metrology tool (Figs. 5-8, paras. [0034]-[0036], [0116], [0122]-[0129], [0148]-[0151], [0165]-[0175], a metrology system performs stress or topography metrology) configured to derive metrology measurements from structures at a previous layer of a metrology target, directly following production of the previous layer, and prior to production of structures at the current layer of the metrology target, thereby generating derived metrology measurements (Figs. 5, 7-8, paras. [0034], [0035], [0036], [0146]-[0151], [0165]-[0168], a metrology step 92 after a previous lithography process measures the stress or topography of the patterned wafer, and the metrology measurement data is used in a feedforward loop to determine feedforward correction for current layer wafer patterning by simulating or estimating the effects of the deformation on the design pattern of the wafer), and
a control unit configured to use the derived metrology measurements from only the previous layer to adjust the at least one lithography tool with respect to at least a lithography stage that is part of production of the current layer of the metrology target (Figs. 5, 7-8, paras. [0034], [0035], [0036], [0143], [0146]-[0152], [0161], [0165]-[0175], a control system uses the metrology measurements after the previous lithography process to generate the correction information via a feedforward loop to control the stage of the patterning tool). Izikson does not appear to explicitly describe periodic structures of a metrology target, wherein at least some of the periodic structures in the current layer are directly over the periodic structures in the previous layer in a grating-over-grating arrangement.
Weiss discloses periodic structures of a metrology target and deriving metrology measurements from the periodic structures of the metrology target, wherein at least some of the periodic structures in the current layer are directly over the periodic structure in the previous layer in a grating-over-grating arrangement (Figs. 3A-E, 6, paras. [0032]-[0033], [0042], [0063]-[0075], stacked grating 330 is formed of periodic grating patterns 310 and 320 forming the metrology target to determine alignment. Grating pattern 310 is formed in a first layer, and grating pattern 320 is arranged in the layer above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a metrology target comprising periodic structures and deriving measurements from the periodic structures, wherein at least some of the periodic structures in the current layer are directly over the periodic structures in the previous layer in a grating-over-grating arrangement as taught by Weiss as the metrology target in the production system as taught by Izikson since including a metrology target comprising periodic structures and deriving measurements from the periodic structures, wherein at least some of the periodic structures in the current layer are directly over the periodic structures in the previous layer in a grating-over-grating arrangement is commonly used to increase diffraction efficiency while selecting a metrology target design that complies with the needs of the alignment measurement tools as well as density requirements for the process layers (Weiss, paras. [0063]-[0064], [0066], [0098]).  
Although Izikson as modified by Weiss discloses deriving metrology measurements from the periodic structures at the previous layer directly following production of the previous layer and prior to the production of the periodic structures at the current layer of the metrology target (Izikson, Figs. 5, 7-8, paras. [0034], [0035], [0036], [0146]-[0151], [0165]-[0168], a metrology step after a previous lithography process measures the stress or topography of the patterned wafer, and the metrology measurement data is used in a feedforward loop to determine feedforward correction for current layer wafer patterning by simulating or estimating the effects of the deformation on the design pattern of the wafer), Izikson as modified by Weiss does not appear to explicitly describe after an etch stage is applied to the previous layer, generating derived metrology measurements using the metrology measurements from before and after the etch stage.
Seligson discloses deriving metrology measurements from the periodic structures at the previous layer directly following production of the previous layer and after an etch stage is applied thereto, and prior to production of periodic structures at the current layer of the metrology target, thereby generating derived metrology measurements using the metrology measurements from before and after the etch stage (Figs. 1, 11, 12A-B, 14, paras. [0012], [0091], [0093], [0097], [0100]-[0103], [0113], a development inspection/final inspection (DI/FI) bias value is predicted using metrology measurements after lithography and subsequent development and metrology measurements after etch processing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included deriving metrology measurements from the periodic structures at the previous layer directly following production of the previous layer and after an etch stage is applied thereto, and prior to production of periodic structures at the current layer of the metrology target, thereby generating derived metrology measurements using the metrology measurements from before and after the etch stage as taught by Seligson prior to the production of the periodic structures at the current layer under control of the production system as taught by Izikson as modified by Weiss since including deriving metrology measurements from the periodic structures at the previous layer directly following production of the previous layer and after an etch stage is applied thereto, and prior to production of periodic structures at the current layer of the metrology target, thereby generating derived metrology measurements using the metrology measurements from before and after the etch stage is commonly used to adjust the metrology error by taking systematic and noise contributions into account to improve measurement reliability and lithography system control (Seligson, paras. [0003]-[0006], [0012], [0100]). 
Regarding claim 16, Izikson as modified by Weiss in view of Seligson discloses wherein the control unit is independent, part of the at least one lithography tool, and/or part of the metrology tool (Izikson, Figs. 4, 7-8, paras. [0102]-[0108], [0146]-[0152], [0161], [0165]-[0176], the control system includes an APC system 118 to perform feedforward correction and control of the patterning system using measurements from the metrology system). 


Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Izikson as modified by Weiss in view of Seligson as applied to claim 1 above, and further in view of Kandel et al. (US PGPub 2016/0253450, Kandel hereinafter).
Regarding claim 2, Izikson as modified by Weiss in view of Seligson does not appear to explicitly describe wherein the derived metrology measurements comprise at least an overlay measurement with respect to two different periodic structures of the previous layer.
Kandel discloses wherein the derived metrology measurements comprise at least an overlay measurement with respect to two different periodic structures of the previous layer (Figs. 1, 5B, 6C, paras. [0029]-[0035], [0040], [0043], [0049]-[0052], [0055]-[0057], the metrology targets 102 include multiple periodic structures having different pitches or CDs to determine overlay). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the derived metrology measurements comprise at least an overlay measurement with respect to two different periodic structures of the previous layer as taught by Kandel as the metrology measurements in the method as taught by Izikson as modified by Weiss in view of Seligson since including wherein the derived metrology measurements comprise at least an overlay measurement with respect to two different periodic structures of the previous layer is commonly used to enable lithography process control to produce functional integrated semiconductor devices (Kandel, paras. [0005], [0007], [0022], [0038], [0057]).
Regarding claim 7, Izikson as modified by Weiss in view of Seligson does not appear to explicitly describe wherein the metrology target is a scatterometry target.
Kandel discloses wherein the metrology target is a scatterometry target (Figs. 1, 6C, paras. [0052], [0055]-[0057], the metrology targets 102 include multiple periodic patterns in a scatterometry overlay target). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the metrology target is a scatterometry target as taught by Kandel as the metrology target in the method as taught by Izikson as modified by Weiss in view of Seligson since including wherein the metrology target is a scatterometry target is commonly used to enable lithography process control to produce functional integrated semiconductor devices (Kandel, paras. [0005], [0007], [0022], [0038], [0057]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Izikson as modified by Weiss in view of Seligson as applied to claim 1 above, and further in view of Tanaka (US Patent No. 5,468,580).
Regarding claim 4, Izikson as modified by Weiss in view of Seligson does not appear to explicitly describe wherein the derived metrology measurements comprise at least an overlay measurement with respect to the periodic structures at the previous layer.
Tanaka discloses wherein the derived metrology measurements comprise at least an overlay measurement with respect to the periodic structures at the previous layer (col. 5, lines 25-33, col. 9, lines 3-22, col. 17, lines 40-51, col. 25, lines 1-8, overlay deviation amounts before and after the etch process are measured). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the derived metrology measurements comprise at least an overlay measurement with respect to the periodic structures at the previous layer, before and after the etch stage as taught by Tanaka in the process control method as taught by Izikson as modified by Weiss in view of Seligson since including wherein the derived metrology measurements comprise at least an overlay measurement with respect to the periodic structures at the previous layer, before and after the etch stage is commonly used to optimize measurement overlay measurement conditions through the correlation of measurements before and after etch to reduce the number of processes required to optimize mark measurement (Tanaka, col. 4, lines 1-23, col. 5, lines 26-33, col. 25, lines 1-12).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Izikson as modified by Weiss in view of Seligson as applied to claim 5 above, and further in view of Phan et al. (US PGPub 2005/0193362, Phan hereinafter).
Regarding claim 6, Izikson as modified by Weiss in view of Seligson does not appear to explicitly describe wherein the imaging target comprises at least three layers of the wafer, and the process control method is carried out after production of a first layer of the three layers and after production of a second layer of the three layers.
Phan discloses wherein the imaging target comprises at least three layers of the wafer, and the process control method is carried out after production of a first layer of the three layers and after production of a second layer of the three layers (Figs. 8-10, paras. [0048]-[0054], overlay marks 800, 802, 804 are formed in three layers of the substrate, and the optical microscope obtains images of the targets to determine overlay error).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the imaging target comprises at least three layers of the wafer, and the process control method is carried out after production of a first layer of the three layers and after production of a second layer of the three layers as taught by Phan as the imaging target in the method as taught by Izikson as modified by Weiss in view of Seligson since including wherein the imaging target comprises at least three layers of the wafer, and the process control method is carried out after production of a first layer of the three layers and after production of a second layer of the three layers is commonly used to maintain overlay between more than two layers of the device to obtain the required design specifications of the integrated circuit (Phan, paras. [0008], [0010]-[0012], [0053]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Izikson as modified by Weiss in view of Seligson and Kandel as applied to claim 7 above, and further in view of Schulz (US PGPub 2007/0076205).  
Regarding claim 8, although Izikson as modified by Weiss in view of Seligson and Kandel discloses wherein the scatterometry target comprises grating-over-grating targets (Weiss, Figs. 3A-E, 6, paras. [0032]-[0033], [0042], [0063]-[0075], stacked grating 330 is formed of periodic grating patterns 310 and 320 forming the metrology target to determine alignment. Grating pattern 310 is formed in a first layer, and grating pattern 320 is arranged in the layer above), Izikson as modified by Weiss in view of Seligson and Kandel does not appear to explicitly describe wherein the scatterometry target comprises at least two targets having their previous layers produced side-by-side on the wafer for the generating of the derived metrology measurements. 
Schulz discloses wherein the target comprises at least two targets having their previous layers produced side-by-side on the wafer for the generating of the derived metrology measurements (Figs. 2a-g and paras. [0039]-[0041], the measurement structure 200 is formed from structure elements in two device layers on the wafer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the target comprises at least two targets having their previous layers produced side-by-side on the wafer for the generating of the derived metrology measurements as taught by Schultz as the scatterometry target comprising the grating-over-grating target in the process control method as taught by Izikson as modified by Weiss in view of Seligson and Kandel since including wherein the scatterometry target comprises at least two grating-over-grating targets having their previous layers produced side-by-side on the wafer for the generating of the derived metrology measurements is commonly used to improve detection of overlay errors for circuits with fine critical dimensions and reduced measurements space within the scribe lines (Schultz, paras. [0014]-[0015], [0017], [0040]).


Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Izikson as modified by Weiss in view of Seligson as applied to claims 1 and 15 above, and further in view of Schulz (US PGPub 2007/0076205).  
Regarding claim 9, Izikson as modified by Weiss in view of Seligson does not appear to explicitly describe wherein the metrology target comprises at least two pairs of the periodic structures, at least one pair at the previous layer and at least another pair in the current layer, and wherein in each pair, one periodic structure is segmented with device-like segmentations and the other periodic structure is unsegmented.
Schulz discloses wherein the metrology target comprises at least two pairs of the periodic structures, at least one pair at the previous layer and at least another pair in the current layer, and wherein in each pair, one periodic structure is segmented with device-like segmentations and the other periodic structure is unsegmented (Figs. 2a-2g, paras. [0036], [0037], [0044], [0046], [0049], the measurement structure 200 comprises multiple periodic structures 211, 241, 221, 251 in each layer 203 and 202. Some of elements 211, 221, 241, 251 are segmented and others are non-segmented. For instance, elements 211 are non-segmented while elements 221 are segmented, and elements 251 are non-segmented while elements 241 are segmented).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the metrology target comprises at least two pairs of the periodic structures, at least one pair at the previous layer and at least another pair in the current layer, and wherein in each pair, one periodic structure is segmented with device-like segmentations and the other periodic structure is unsegmented as taught by Schulz in the process control method as taught by Izikson as modified by Weiss in view of Seligson since including wherein the metrology target comprises at least two pairs of the periodic structures, at least one pair at the previous layer and at least another pair in the current layer, and wherein in each pair, one periodic structure is segmented with device-like segmentations and the other periodic structure is unsegmented is commonly used to improve detection of overlay errors for circuits with fine critical dimensions and reduced measurements space within the scribe lines (Schultz, paras. [0014]-[0015], [0017], [0040]).
Regarding claim 17, Izikson as modified by Weiss in view of Seligson does not appear to explicitly describe wherein the metrology target comprises at least two pairs of the periodic structures, at least one pair at the previous layer and at least another pair in the current layer, and wherein in each pair, one periodic structure is segmented with device-like segmentation and another periodic structure is unsegmented.
Schulz discloses wherein the metrology target comprises at least two pairs of the periodic structures, at least one pair at the previous layer and at least another pair in the current layer, and wherein in each pair, one periodic structure is segmented with device-like segmentations and the other periodic structure is unsegmented (Figs. 2a-2g, paras. [0036], [0037], [0044], [0046], [0049], the measurement structure 200 comprises multiple periodic structures 211, 241, 221, 251 in each layer 203 and 202. Some of elements 211, 221, 241, 251 are segmented and others are non-segmented. For instance, elements 211 are non-segmented while elements 221 are segmented, and elements 251 are non-segmented while elements 241 are segmented).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the metrology target comprises at least two pairs of the periodic structures, at least one pair at the previous layer and at least another pair in the current layer, and wherein in each pair, one periodic structure is segmented with device-like segmentations and the other periodic structure is unsegmented as taught by Schulz in the production system as taught by Izikson as modified by Weiss in view of Seligson since including wherein the metrology target comprises at least two pairs of the periodic structures, at least one pair at the previous layer and at least another pair in the current layer, and wherein in each pair, one periodic structure is segmented with device-like segmentations and the other periodic structure is unsegmented is commonly used to improve detection of overlay errors for circuits with fine critical dimensions and reduced measurements space within the scribe lines (Schultz, paras. [0014]-[0015], [0017], [0040]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-9, and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882